Citation Nr: 0506608	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  99-11 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for histoplasmosis of 
the right lobe.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 RO rating decision, which denied 
service connection for PTSD on the basis that new and 
material evidence was not received to reopen the claim.  

This case also comes to the Board on appeal from a January 
2003 RO rating decision, which denied service connection for 
histoplasmosis of the right lobe.  

In supplemental statements of the case issued to the veteran 
in August 2003 and April 2004, it appears that the RO has 
reopened the PTSD claim and readjudicated it on the merits.  
Notwithstanding such action, the Board must make an 
independent assessment as to whether new and material 
evidence sufficient to reopen the veteran's claim has been 
received under 38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide 
whether new and material evidence has been received 
preliminarily to addressing merits; what the RO may have 
determined in this regard is irrelevant).  The issue on 
appeal is phrased accordingly.

In November 2004, the veteran testified at a personal hearing 
in Washington, D.C., which was conducted by the undersigned 
Veterans Law Judge who has been designated to make the final 
disposition of this proceeding for VA.  A transcript of that 
hearing has been associated with the claims file.  

The Board notes that the veteran has raised the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
histoplasmosis of the right lobe (see hearing testimony, page 
3, and veteran's statements dated in March 2003 and June 
2003).  As this issue has not been developed by the RO, it is 
referred there for further appropriate consideration. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  In a final decision dated in March 1992, the Board denied 
entitlement to service connection for PTSD; the evidence 
received since this determination is cumulative or redundant 
of evidence previously considered, or the additional 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The medical evidence shows that histoplasmosis of the 
right lobe was first clinically manifest many years after the 
veteran's discharge from active service; histoplasmosis is 
not shown to be due to disease or injury, including exposure 
to herbicides (Agent Orange), in active service, or to 
service-connected disability such as bronchitis.  

  
CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
PTSD; and the March 1992 RO decision is final.  38 U.S.C.A. 
§§ 5108, 7105, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).  

2.  Histoplasmosis of the right lobe was not due to disease 
or injury that was incurred in or aggravated by service and 
did not proximately result from service-connected disability; 
nor may it be presumed to have been incurred in service or be 
due to any Agent Orange exposure therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

A.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002) 
redefined VA's duties to notify and assist a claimant.  
Regulations implementing the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini, 18 Vet. App. at 115, 
119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decision in November 1997, prior to the 
enactment of the VCAA.  In any case, VCAA notice was sent to 
the veteran prior to the transfer of the case to the Board, 
and, as explained herein below, complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

The veteran was apprised of the VCAA and its impact on his 
claim by letter dated in January 2003.  In that letter, the 
RO advised him of what was required to prevail on the 
underlying claim of service connection for PTSD, what 
specifically VA had done and would do to assist in that 
claim, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  It is noted that in this 
letter the RO did not furnish information pertaining to new 
and material evidence to reopen a prior final denial.  
However, the RO specifically requested the veteran to provide 
evidence of a diagnosis of PTSD, of which such lack of 
evidence was the basis for the previous Board denial of March 
1992.  Further delay of this case to provide the veteran with 
the regulations relevant to reopening his claim would be 
pointless for the reason that the basis for the denial herein 
is the absence of a current diagnosis of PTSD.  The veteran 
has been informed repeatedly of the evidence that would serve 
to reopen his claim, and his acknowledgement of that fact was 
evident in his Board hearing in November 2004.  

Further, the veteran was provided with a copy of the rating 
decision dated in November 1997 setting forth the 
requirements for reopening a previously denied claim for 
service connection for PTSD, and was advised as to the nature 
of the evidence necessary to substantiate his claim to 
reopen.  The advisements were reiterated in the statement of 
the case issued in April 1999, which also furnished 
regulations pertinent to the underlying issue of service 
connection.  A supplemental statement of the case issued in 
August 2003 included reference to 38 C.F.R. § 3.159 and the 
United States Codes cites relevant to the VCAA.  Further, the 
statement of the case, and supplemental statements of the 
case issued in August 2003 and April 2004, provided the 
veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  Thus, 
through the documents mailed to the veteran, the RO informed 
the veteran of the information and evidence needed to 
substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  In 
short, the veteran has been notified of the information or 
evidence necessary to substantiate his claim and the parties 
responsible for obtaining that evidence.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has essentially satisfied its 
obligation to notify.  

Duty to Assist

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received prior to that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received in November 1996.  

Nevertheless, VA has also made reasonable efforts to identify 
and obtain relevant records in support of the veteran's 
claim.  The veteran maintains that he is entitled to service 
connection for PTSD.  He was afforded the opportunity to 
testify at a personal hearing before the undersigned in 
November 2004.  The RO has obtained treatment records from 
private medical providers identified by the veteran, as well 
as VA treatment records.  VA has also conducted necessary 
medical inquiry in an effort to substantiate the claim.  The 
veteran was afforded comprehensive VA psychiatric examination 
in April 2004, specifically to evaluate the current nature 
and etiology of his claimed psychiatric disability.  The 
veteran has not alleged, nor does the record currently 
reflect, that there exists any additionally available 
evidence for consideration in his appeal.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

B.  Merits of Claim to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

As noted, the definition of new and material evidence has 
since been amended and is codified at 38 C.F.R. § 3.156(a) 
(2004).  The amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claim, which was received in November 1996.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, the Board denied the veteran's claim of 
entitlement to service connection for PTSD in a decision 
dated in March 1992, on the basis that new and material 
evidence had not been received to reopen the claim.  It is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is received.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the March 1992 Board decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's service connection claim.  

In the March 1992 decision, the Board considered the 
veteran's service records, post-service private and VA 
medical records, and the veteran's testimony.  Service 
personnel records indicate that the veteran served in Vietnam 
from June 1967 to June 1968 as a supply clerk and 
pay/disbursing specialist, without any combat awards.  There 
was no reference to a psychiatric disorder in service or on a 
VA examination in 1969.  There were diagnoses of generalized 
anxiety disorder and PTSD on a VA psychiatric examination in 
January 1982.  VA records otherwise show treatment on an 
outpatient basis for panic attacks, depression, marital 
difficulties, and questionable PTSD.  On a VA psychiatric 
examination in April 1989, the examiner stated that the 
veteran had a prior history of diagnosed PTSD but clearly met 
the criteria for major depression and panic attacks.  The 
veteran's Axis I diagnoses were major depression, recurrent, 
with suicidal ideation; panic disorder with agoraphobia; and 
alcohol abuse, episodic, in partial remission.  The veteran 
testified in December 1989 in regard to the stressful events 
he experienced during his Vietnam service.  

The evidence received since the Board's March 1992 decision 
consists of additional VA and private records, a statement of 
the veteran's brother, and statements and testimony of the 
veteran, all of which were not previously considered by VA.  
Private medical records dated beginning in 1988 show ongoing 
treatment for anxiety disorder, depressive episode, and 
alcohol abuse.  In a September 2003 statement, the veteran's 
private physician indicated that he had a history of PTSD 
with anxiety and depression and that his problems had 
continued to date, for which he had been seen in the office 
as recent as that month.  VA records include a psychiatric 
assessment dated in March 1991.  The report noted that the 
veteran was seen over seven occasions during the evaluation 
and that although he was seen with symptoms consistent with a 
diagnosis of PTSD, his presentation was not sufficiently 
clear to warrant a definitive diagnosis of PTSD.  The Axis I 
diagnosis was major depression, PTSD (provisional), and 
alcohol and drug abuse.  An examination report dated in 
August 1994 lists anxiety disorder as one of the diagnoses.  
Also, as a result of a mental health assessment in November 
1996, the veteran was diagnosed (Axis I) with provisional 
PTSD, among other disorders such as major depression.  In a 
follow-up evaluation nearly a week later, the veteran was 
reassessed with major depressive disorder, recurrent (Axis 
I).  Subsequent VA outpatient records reflect that the 
veteran was treated in the PTSD clinic for major depressive 
disorder; generalized anxiety disorder and rule out PTSD were 
also noted as Axis I diagnoses.  In April 2004 the veteran 
underwent a VA psychiatric examination to ascertain the 
nature of his psychiatric disorder.  While the examiner noted 
that psychological testing indicated findings to support a 
"contribution of PTSD" to the veteran's psychiatric 
impairment, and that it was not possible to discern whether 
the veteran's symptoms were attributable to the "co-
occurrence" of PTSD and a recurrent major depressive 
disorder or attributable to his pre-existing major depressive 
disorder and anxiety disorder, the ultimate Axis I diagnosis 
furnished on the report was major depressive disorder, 
severe, recurrent.  

In a letter dated in May 1999, the veteran's brother 
described the veteran's change of behavior after returning 
home from Vietnam.  In testimony given at a hearing before 
the undersigned in November 2004, the veteran and his 
representative argued that the diagnosis on the VA 
examination report of April 2004 was invalid and that the 
veteran required further evaluation, perhaps by a board of 
psychiatrists.  The veteran also testified that he believed 
that his major depression and anxiety were part and parcel of 
PTSD.  

In regard to the evidence submitted since the March 1992 
Board decision, the Board finds the medical records, 
brother's statement, and statements and testimony of the 
veteran, are essentially cumulative or redundant.  In the 
earlier decision, the Board determined that new and material 
evidence had not been submitted to reopen the claim on the 
basis that it failed to show that the veteran had PTSD 
related to a stressor during his Vietnam service.  The 
evidence received since that March 1992 decision likewise is 
not probative of the underlying issue of whether the veteran 
currently has PTSD that may be related to trauma sustained 
during service in Vietnam.  Rather, the additional evidence 
added to the record shows ongoing treatment for psychiatric 
disorders other than PTSD, such as major depressive disorder 
and generalized anxiety disorder, which was previously known.  
VA outpatient records noted provisional or "rule out" 
diagnoses in regard to PTSD; however, the veteran 
subsequently underwent comprehensive evaluations that did not 
yield PTSD as an Axis I diagnosis under the criteria of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM), 
which indicates that "provisional" signifies diagnostic 
uncertainty and is used where there is a "strong presumption 
that the full criteria will ultimately be met."  In short, 
the additional medical evidence does not show that the 
veteran has met the criteria for a diagnosis of PTSD.  The 
veteran was afforded a VA examination in April 2004 to 
ascertain the nature of his psychiatric disorder and PTSD was 
not one of his diagnosed clinical disorders.  Thus, as the 
additional medical records do not provide a current diagnosis 
of PTSD, they are cumulative, not new, evidence, and they are 
also not material evidence.  The records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board concludes that new and material evidence has not 
been submitted since the March 1992 Board decision that 
denied the veteran's application to reopen a claim for 
service connection for PTSD.  Thus, the claim has not been 
reopened, and the March 1992 Board decision is final.  

II.  Histoplasmosis of the Right Lobe

A.  VA's Duties to Notify and Assist

The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), eliminated the concept 
of a well-grounded claim and redefined the obligations of VA 
with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
VCAA and its implementing regulations are applicable to the 
claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the initial RO decision in January 2003, and, as 
explained herein below, strictly complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notice sent to the veteran in November 2002, the 
RO advised him of what was required to prevail on his claim, 
what specifically VA had done and would do to assist in that 
claim, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  

Further, the veteran was provided with a copy of the rating 
decision dated in January 2003 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection, and was advised as to the nature of the 
evidence necessary to substantiate his claim.  In the rating 
decision, the RO also informed the veteran of the reasons 
that his claim was denied and the evidence it had considered 
in denying the claim.  The general advisements were 
reiterated in the statement of the case issued in February 
2004 (which also contained the regulations promulgated in 
light of the VCAA), and in the supplemental statement of the 
case issued in April 2004.  The statement of the case and 
supplemental statement of the case also provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  Thus, through 
the rating decision, statement of the case, and supplemental 
statement of the case, the RO informed the veteran of the 
information and evidence needed to substantiate his claim.  
See 38 U.S.C.A. §§ 5102, 5103.  In short, the veteran has 
been notified of the information or evidence necessary to 
substantiate his claim and the parties responsible for 
obtaining that evidence.

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in November 2004.  The RO has obtained outpatient 
and inpatient treatment records from the VA, as well as those 
private medical records for which the veteran has furnished 
signed release forms, to include Kent County Memorial 
Hospital, Dr. D.G., and Pawtuxet Valley Medical.  VA has also 
conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A(d).  A pulmonary 
specialist reviewed the veteran's claims file in May 2000, 
specifically to furnish an opinion regarding the issue at 
hand.  The veteran has not alleged, nor does the record 
currently reflect, that there exists any additionally 
available evidence for consideration in his appeal.  The 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

B.  Merits of the Claim

The veteran claims that exposure to Agent Orange during 
service in Vietnam led to the development of histoplasmosis 
of the right lobe, which resulted in a lobectomy in December 
1996.  

Histoplasma is defined as a genus of imperfect fungi of the 
family Moniliaceae, order Moniliales.  Histoplasma capsulatum 
is the etiologic agent of classic histoplasmosis, occurring 
as small, oval, yeastlike cells which in tissue seem to be 
encapsulated but are not; it grows as a mycelial fungus in 
the soil and as a yeast at 37 degrees Celsius on agar or in 
tissue.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th 
ed. 1988) at 770.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as malignant tumors, if manifest to a 
compensable degree within one year following separation from 
active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Notwithstanding the above, service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.  With respect to 
secondary service connection, an analysis similar to Hickson, 
supra, applies.  There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  Whenever VA's Secretary determines, on the 
basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of a 
disease in humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is 
warranted for that disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

A review of the record indicates that during service the 
veteran was treated for bronchitis on numerous occasions.  
Following discharge, treatment for bronchitis continued.  In 
an October 1981 rating decision, the RO granted service 
connection for bronchitis.  In September 1996, VA records 
show that the veteran had a questionable right middle or 
lower lobe lung nodule on chest X-ray.  A CT scan in October 
1996 defined a right middle lobe lung lesion.  The veteran's 
longstanding history of smoking and a history of recurrent 
bronchial pneumonia was noted at that time.  In December 
1996, the veteran was admitted to the VA hospital for a 
mediastinoscopy to sample lymph nodes and to discover whether 
he would be a candidate for a right middle lobe resection for 
possible lung cancer.  He was subsequently deemed a candidate 
for resection as there was no evidence of metastasis from a 
possible lung cancer demonstrated in biopsies of lymph nodes.  
He then underwent a right middle lobe lobectomy during which 
a hard 1.5 cm. lesion in the right middle lobe was extracted.  
A pathology report indicated that the lesion was consistent 
with histoplasma capsulatum.  The diagnosis on a VA pulmonary 
examination in February 1997 was right middle lobectomy due 
to histoplasmosis nodule.  Results of pulmonary function 
testing in 1997 indicated a restrictive component, which was 
new, suggesting possible loss of lung volume that was 
consistent with post lobectomy.  In May 1999, pulmonary 
function test results indicated that lung volumes had 
decreased since November 1996, probably related to lung 
resection.   

The RO sought a medical specialist's opinion concerning a 
correlation, if any, between the veteran's service-connected 
bronchitis and the histoplasmosis removed in December 1996.  
In May 2000, an opinion was received from the chief of the 
pulmonary section.  She reviewed the veteran's file, noting 
chronic bronchitis and long history of cigarette use, among 
other things.  She opined that the histoplasma granuloma was 
not related to the previously diagnosed chronic bronchitis, 
nor was there a relationship between cigarette smoking and/or 
chronic bronchitis and the histoplasmosis.  

At a hearing in November 2004, the veteran testified that one 
of his pulmonary specialists refused to furnish an opinion, 
upon his request, dating the onset of his pulmonary fungal 
infection to his time in service.  He indicated that the 
doctor informed him that it would be "tough" to prove that 
it had begun during service.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for histoplasmosis of the right 
lobe.  Pertinent medical evidence shows that the veteran's 
histoplasmosis of the right lobe was initially manifest more 
than 27 years after his discharge from service in November 
1968.  Medical evidence also indicates that additional 
pulmonary disability, as shown by pulmonary function testing, 
exists due to the lobectomy performed by the VA in December 
1996.  It cannot be said, however, that there is competent 
evidence showing that histoplasmosis of the right lobe was 
related to service or to Agent Orange exposure during 
service.  

The evidence does not show that the veteran's histoplasmosis 
of the right lobe was initially manifest or had its clinical 
onset during his period of service from November 1966 to 
November 1968.  Moreover, as further addressed herein below, 
there is no medical evidence that the histoplasmosis was 
related to active service, including claimed exposure to 
Agent Orange, or to his service-connected bronchitis.  

First, there is no medical evidence of record suggesting a 
causal connection between the veteran's histoplasmosis of the 
right lobe and his service-connected bronchitis.  As noted, a 
VA medical opinion obtained in May 2000 discounted a medical 
nexus between the veteran's histoplasmosis and bronchitis, 
and there is not another medical opinion of record to 
contradict such a finding.  Thus, there is no basis of 
entitlement to secondary service connection.  38 C.F.R. 
§ 3.310.  Second, there is no basis for consideration under 
38 C.F.R. § 3.303 in that histoplasmosis of the right lobe 
was not shown during service.

The veteran's own assertion that his histoplasmosis of the 
right lobe is attributable to his period of service including 
Agent Orange exposure lacks probative value, because he is a 
lay person and not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Derwinski, 2 Vet. App. 495 
(1992).  

Third, there is no competent evidence of record attributing 
the veteran's histoplasmosis of the right lobe to his 
presumed exposure to Agent Orange in Vietnam, where service 
department documentation shows that he served from June 1967 
to June 1968.  While the veteran may believe otherwise, as 
noted, he is not competent to provide such nexus opinion and 
no physician has done so.  Histoplasmosis of the lung is not 
among the diseases listed as associated herbicide exposure.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Moreover, on 
the basis of reports of the National Academy of Sciences 
(NAS), and all other sound medical and scientific information 
and analysis available to the VA Secretary, the Secretary has 
specifically determined that respiratory disorders except for 
certain respiratory cancers are not associated with herbicide 
exposure.  68 Fed. Reg. 27,630 (May 20, 2003).  The Agent 
Orange Act of 1991, the law authorizing presumptions of 
service connection for certain diseases based on exposure to 
certain herbicides mandates that whenever the Secretary 
determines, based on "sound medical and scientific evidence, 
that a positive association exists between exposure of humans 
to an herbicide agent used in support of U.S. and allied 
military operations in Vietnam during the Vietnam era and a 
disease, the Secretary will publish regulations establishing 
a presumptive service connection for that disease."  68 Fed. 
Reg. 27,630 (May 20, 2003).  In light of the above, the 
presumption of service connection for diseases associated 
with herbicide exposure in service is not applicable in this 
case.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

In sum, service connection on direct, secondary, and 
presumptive bases is not in order for histoplasmosis of the 
right lobe.  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's histoplasmosis of the right 
lobe became manifest years after his service and has not been 
medically linked to service, including claimed Agent Orange 
exposure, or other incident of service such as bronchitis.  
As the preponderance of the evidence is against the claim of 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

As new and material evidence has not been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder, the claim is denied.  

Service connection for histoplasmosis of the right lobe is 
denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


